Citation Nr: 0633470	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  00-09 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	R. A. Aguirre, Attorney at Law


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from June 1944 to May 1945.  
The appellant seeks benefits as the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 RO decision that 
denied service connection for the cause of the veteran's 
death.  In November 2004 and October 2005, the Board remanded 
this appeal to the RO for further development.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claim has been obtained.  

2.  The veteran died in August 1997.  The death certificate 
noted that traumatic injury or poisoning did not play any 
part in causing death, and that death did not occur in any 
unusual manner and was due entirely to natural causes.  The 
actual cause of death, other than natural causes, was not 
provided.  

3.  During the veteran's lifetime, service connection was 
established for a duodenal ulcer (rated 10 percent) and for 
appendectomy scar residuals (rated 0 percent).  The 
established service-connected disorders did not play a role 
in his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in November 2002 and May 2004 letters, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate the claim for service 
connection for the cause of the veteran's death, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the appellant to advise VA of or submit 
any further evidence in her possession that pertains to the 
claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's available service medical records, post service 
private and VA medical records and examination reports; and 
the veteran's death certificate.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection of the veteran's death, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: her contentions; available 
service medical records; private and VA medical records, 
including examination reports; and the veteran's death 
certificate.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection will be presumed for certain chronic diseases, 
including ulcers, peptic (gastric or duodenal), if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

Where service medical records are not available, as in this 
case, the Board's obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  Pruitt v. Derwinski, 2 Vet.App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The veteran had active service from June 1944 to May 1945.  
His service medical records are essentially unavailable.  A 
May 1945 report of medical survey indicated that the veteran 
had defective vision and was admitted to a hospital for a 
severe attack of epigastric pain that was cramp-like in 
character and relieved by food.  It was noted that while in 
the hospital, the veteran had a successful appendectomy.  The 
diagnosis was duodenal ulcer.  

Post-service private and VA treatment records, including 
examination reports, show treatment for multiple disorders 
including ulcer problems, gastrointestinal problems, 
respiratory problems, cardiovascular disorders and metastatic 
colon cancer.  

For example, a March 1997 VA hospital discharge report 
indicated a principle diagnosis of colon cancer and 
subsequent gastrointestinal bleeding.  It was noted that 
other diagnoses included coronary artery disease, history of 
congestive heart failure, cerebrovascular accidents times 
three, and adenocarcinoma of the colon status post 
chemotherapy and resection.  A May 1997 VA treatment entry 
related an assessment that included metastatic colon cancer 
status post gastrointestinal bleed; coronary artery disease, 
arteriosclerotic heart disease, and congestive heart failure; 
hypertension; and depression.  

A May 1997 VA stomach examination report related diagnoses of 
status post peptic ulcer disease; status post partial 
gastrectomy; recurrent colon cancer; and diarrhea with an 
etiology secondary to gastrectomy.  

A June 1997 VA treatment entry noted that the veteran was 
status post colon resection in 1992 with recurrence.  There 
was a notation that he had rectal bleeding.  

October 1997 insurance bills from E. F. Baraya, M.D., 
indicate that the veteran was treated for diagnosed disorders 
such as infected sight in September 1993; acute bronchitis in 
September 1994; gastroenteritis in November 1995; and acute 
bronchitis in May 1996.  

The veteran died in August 1997.  The death certificate noted 
that traumatic injury or poisoning did not play any part in 
causing death, and that death did not occur in any unusual 
manner and was due entirely to natural causes.  The actual 
cause of death, other than natural causes, was not provided.  

At the time of his death, the veteran was service-connected 
for a duodenal ulcer (rated 10 percent) and for appendectomy 
scar residuals (rated 0 percent).  

The Board notes that the appellant's appeal was remanded in 
November 2004 to contact the appellant and her representative 
and request authorization to obtain the veteran's terminal 
medical records and a death certificate listing the actual 
cause(s) of the veteran's death.  The RO apparently sent the 
pertinent notice to the appellant's representative's old 
address.  Therefore, in October 2005, the Board again 
remanded this appeal to contact the appellant's 
representative at his current address and request that he 
provide appellant's current mailing address.  In addition, 
authorization was to be requested to obtain the veteran's 
terminal medical records and a death certificate listing the 
actual cause(s) of the veteran's death.  

In November 2005, the RO sent a letter to the veteran's 
representative at his current address of record requesting 
that he provide the appellant's current mailing address.  The 
RO also requested that the veterans' terminal medical records 
and a copy of the death certificate listing the actual 
cause(s) of death be provided.  The RO indicated that if the 
enclosed authorization forms were returned, the RO would 
attempt to obtain those records.  A supplemental statement of 
the case was also sent to the appellant's representative's 
current address in May 2006.  The Board notes that the 
appellant's representative never responded to the RO's 
request.  The appellant's current address was not provided 
and authorizations to obtain terminal medical records were 
never returned.  

The Board reminds the appellant that the duty to assist is 
not a "one-way street." The applicable case law provides 
that, "If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Further, the Board notes that it is the burden of the 
appellant to keep VA apprised of her whereabouts; VA is not 
required "to turn up heaven and earth" to find the correct 
address for a claimant.  See Hyson v. Brown, 5 Vet. App. 262 
(1993).  The Board thus turns to the merits of the case.  

The August 1997 death certificate does not list the actual 
cause of the veteran's death, other than natural causes.  The 
appellant has not provided the authorizations necessary in 
order to determine the actual cause of the veteran's death.  

The appellant essentially contends that the veteran informed 
her of an internal injury that he received during service and 
that before his death he claimed his military related injury 
or ailment had worsened.  

The most recent medical evidence of record indicates that the 
veteran was suffering from multiple disorders before his 
death including metastatic colon cancer.  

There is no competent evidence that any disorders that may 
have resulted in the veteran's death were incurred in or 
aggravated by service, or were proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  There is also no competent evidence that the 
service-connected duodenal ulcer and appendectomy scar 
residuals played any role in his death.  

The Board has considered the appellant's contentions.  
However, the appellant as a layperson, is not competent to 
give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
veteran died decades after service due to natural causes.  
Due to the lack of evidence as to the veteran's actual 
cause(s) of death, the Board must conclude that any disorders 
involved in the veteran's death occurred many years after 
service and were not caused by any incident of service.  The 
Board must also find that the service-connected duodenal 
ulcer and appendectomy scar residuals played no role in his 
death.  A disability incurred in or aggravated by service did 
not cause or contribute to the veteran's death, and thus 
there is no basis for service connection for the cause of the 
veteran's death.  The preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  




	(CONTINUED ON NEXT PAGE)


ORDER


Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


